Citation Nr: 1603108	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability, to include myofascial lumbar syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active duty from March 1976 to March 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim of service connection for bilateral hearing loss.  The Veteran submitted a notice of disagreement with this determination in April 2008, and perfected his appeal in April 2009.

These matters also come before the Board on appeal from a July 2009 rating decision by the RO, which denied the claim of service connection for myofascial lumbar syndrome.  The Veteran submitted a notice of disagreement with this determination in July 2009, and perfected his appeal in February 2010.  

The issues on appeal were previously before the Board in July 2012, at which time they were remanded in order for the Veteran to be scheduled for a Travel Board hearing. 

The Veteran was afforded a Travel Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge in November 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record. 

In July 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that, in addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) and a Virtual VA paperless claims file associated with the above claims.  

The issue of entitlement to service connection for a back disability, to include myofascial lumbar syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in December 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in April 2008.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in August 2008 and September 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and rendered etiology opinions that explain the reasons and bases for their opinions.  The September 2013 opinion addresses deficiencies in the August 2008 opinion, which are discussed below in more detail.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision on the Veteran's claim.

During the November 2012 Board hearing, the undersigned explained the issue for which the hearing was being conducted, identified the elements of the Veteran's claim that had not been substantiated, and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree (a degree of 10 percent or more under the applicable diagnostic codes) within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).  

A.  Bilateral Hearing Loss

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that this disability developed as a result of in-service acoustic trauma.  Specifically, he alleges that he was exposed to loud noise from aircrafts, the flight line, and helicopters, without using the provided hearing protection.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2015), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1131 ; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60 (quoting from a brief of the VA Secretary).

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was tactical aircraft maintenance specialist.  The Board accepts the Veteran's lay description of his in-service duties and finds that his descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  The Board further notes that the Veteran underwent audiological testing in July 1978 and July 1979.  These reports reflect that the source of the Veteran's primary noise exposure was in "shops" and that his duties in noise consisted of "Jet A/C."  The Board therefore finds that the Veteran did suffer acoustic trauma during service.

With respect to in-service hearing loss, the Veteran underwent audiology examinations at the time of his October 1975 enlistment examination and his January 1980 separation examination.  He also underwent audiology examinations in October 1976, July 1978, and July 1979.  The Veteran's hearing was demonstrated to be normal in all of these audiological examinations.  The Veteran also expressly denied a history of, or current, hearing loss or ear, nose, or throat trouble on his October 1975 enlistment and January 1980 separation medical history reports.  Otherwise, the Veteran's service treatment records reflect that the Veteran neither complained of, nor sought treatment for, hearing difficulties during service. 

In terms of post-service disability, the record reflects that the Veteran underwent audiometry testing during a July 2006 VA audiology consultation and during VA examinations that occurred in August 2008 and September 2013.  He also provided testimony on his relevant history at his November 2012 Board hearing.

During the July 2006 consultation, the Veteran reported military noise exposure to aircrafts.  He also reported that the right ear drum had ruptured two times in the mid 1980's from scuba diving and from a sinus "tumor," which was surgically removed.  The ear drum healed without medical intervention.  Upon examination, the physician noted that the Veteran's right eardrum had a scarred appearance.  The physician noted that the Veteran had mild to moderately-severe sensorineural hearing loss from 4000 to 8000 Hertz bilaterally.  At this examination, the Veteran did not meet the necessary criteria to have a hearing loss disability in the left ear for the purposes of service connection.  The Veteran met the necessary criteria of right ear hearing loss for VA purposes.  An etiology of the Veteran's hearing loss was not given at the time of the consultation.

At the November 2012 hearing, the Veteran testified that after participating in helicopter trainings, for the two days after he would experience buzzing in his ear.  He reported that he "was an aircraft mechanic, jet aircrafts" for his entire four years of service.  

He reported that the hearing loss was constant and that he noticed it right away after service, but that the buzzing would come and go.  He reported that, while he did experience hearing difficulties in service, he was afraid to report them on separation because he "I was told anything medical that would be wrong with me would go on my permanent record and I would probably never get a job because I'd be considered disabled and it would follow me the rest of my life."  He testified that, while he did well on the separation hearing test, he "remember[s] basically pushing the button when I didn't hear anything, you know, I just pushed it as I thought it would come, you know.  You just had to push when you thought you heard something."  The Veteran also reported post service jobs at the post office, carpet laying, and as a general mechanic, all of which did not warrant him being around loud noises.

The Veteran was afforded a VA audiological examination in August 2008.  Upon examination, the VA examiner diagnosed the Veteran with moderately-severe to severe high frequency sensorineural hearing loss at 6000 to 8000 Hertz bilaterally.  The Veteran did not meet the necessary criteria for a hearing loss disability for VA purposes.  The examiner noted that her review of the claims folder revealed audiometric thresholds within normal limits on enlistment and discharge audiograms.  No other information regarding the Veteran's hearing was noted.  The examiner concluded that after review of the service treatment records, personal interview, and audiometric testing, it was her opinion that the Veteran's hearing loss was less likely than not a result of noise exposure during military service.  

The Board found that the August 2008 VA examination report was deficient and directed a remand for the purpose of obtaining a new VA examination that addressed this deficiency.  The Board noted that the absence of in-service evidence of hearing disability is not fatal to a claim and that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  It directed that the VA examiner address whether any hearing loss is related to in-service noise exposure notwithstanding the fact that hearing loss was not shown in service.  

The Board also noted that the VA examiner had stated that she had based her opinion on service treatment records, personal interview, and audiometric testing.  However, the examination report did not contain any of the facts obtained by the examiner in the personal interview, and considered by the examiner.  Therefore, the Board did not know what facts in particular the examiner based her opinion on, and a new opinion was requested that discussed the pertinent medical evidence and the Veteran's lay statements of record.  

The resulting September 2013 VA examination report diagnosed bilateral hearing loss.  It described, in detail, the pertinent evidence of record, including the Veteran's service treatment records, relevant post-service medical records, and the Veteran's own lay statements concerning his pertinent medical history and current complaints.  It also cited to pertinent medical literature that was considered in connection with the Veteran's claim, including a September 2005 Institute of Medicine report "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  

Based on the above, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure in the military.  In her rationale, the examiner noted that induction and separation audiograms indicated normal hearing bilaterally.  Service treatment records were silent for hearing loss complaints.  She noted that the Institute of Medicine (IOM) concluded that, based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  She noted that the IOM did not rule out that delayed onset might exist.  However, because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed onset hearing loss.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only probative medical opinion on the question of whether the Veteran has a current hearing loss disability that is related to service is the opinion from the September 2013 VA examiner.  The author of this opinion is an audiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file and interviewed and examined the Veteran, and she provided a detailed description of her examination findings and discussion of the pertinent medical and lay evidence of record.  The examiner ultimately found that a current bilateral hearing loss disability could not be etiologically linked to service, noting that the Veteran did not have hearing loss in service, there was no significant shift in the Veteran's hearing thresholds during service, and that the available medical literature does not support delayed-onset hearing loss after noise exposure.  She discussed the relevant IOM study and explained the basis for its conclusions.  For these reasons, the Board finds this examination report to be highly probative evidence that weighs against the Veteran's claim.  

The Board acknowledges that the Veteran himself believes that his current hearing loss disability is related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe hearing difficulties and in-service noise exposure.  He does not, however, possess the necessary medical expertise to link a diagnosed hearing loss disability to service.  Nor is he competent to diagnose a hearing loss disability in order to establish that he had a hearing loss disability shortly following his separation from service.  

The Board further acknowledges the Veteran's hearing testimony that he did have hearing loss during service but was afraid to report it and essentially guessed his way through the separation audiometry test.  

While the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); see Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board has therefore considered whether the Veteran's claims of in-service hearing loss may be found to be credible, despite a lack of documented hearing loss in service and in-service audiometry examinations that indicate the opposite.

With respect to the question of the validity of the January 1980 separation medical history report, the Board notes that the Veteran did not make the same claims concerning the authenticity of the audiometry examinations that occurred in service in October 1976, July 1978, and July 1979, whose findings were consistent with those of the January 1980 separation examination report.  The Board further notes that the Veteran did not have a left ear hearing loss disability at the time of his July 2006 VA examination, and that the right ear met the hearing loss disability criteria only because the 4000 Hertz reading was 45 decibels.  Given that evidence from more than 25 years following separation reveals either no hearing loss disability or mild disability, and the fact that multiple in-service audiometry examinations contain findings that are consistent with those contained in the January 1980 separation audiometry examination report, the Board must find the evidence of no in-service hearing loss disability is more credible than the Veteran's current recollections of in-service hearing loss.  In any event, even if the Board were to accept the Veteran's testimony regarding the reason for his passing the separation examination, this testimony cannot serve as the basis for finding that the Veteran did, in fact, have a hearing loss disability in service.  In short, the Board cannot accept the Veteran's lay reports of having faked his way through the audiometry test as corroboration of in-service hearing loss.

Nor does the Veteran possess the necessary training to link a current bilateral hearing loss disability to noise exposure that occurred during service.  The Veteran's testimony, therefore, is not competent to establish a nexus between his current bilateral hearing loss disability and service.

In short, in the absence of competent nexus evidence linking the Veteran's bilateral hearing loss to in-service acoustic trauma, direct service connection is not warranted.  In the absence of evidence of bilateral hearing loss to a compensable degree within one year of separation from service, and in the absence of evidence of continuity of symptomatology since service, presumptive service connection for a chronic bilateral hearing loss disability is not warranted.  

In reaching the decision above, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has also claimed entitlement to service connection for a back disability, to include myofascial lumbar syndrome.  He essentially contends that his back disability is due to in-service incidents, such as lifting airplanes, using hand-pump jacks on planes, and racing on creepers and crashing.

The Veteran's service treatment records show that he first complained of back pain in September 1976 after driving over the weekend.  The Veteran was sent for physical therapy.  Another September 1976 record noted four days of low back pain, and a diagnosis of spasms.  A September 1977 record shows that the Veteran reported that his back hurt, with no history of injury.  He was diagnosed with myositis at that time.  An August 1979 record also documented complaints of pain in the lumbar region, diagnosed as a strain.  Lastly, a January 1980 record documented complaints of lumbar pain while lifting a motorcycle, which was aggravated when pushing an airplane.  The Veteran was diagnosed with a mild lumbar strain.  The January 1980 separation examination was void of any complaints or diagnosis of a back condition, and listed the Veteran's spine as normal.  On his January 1980 separation medical history report, the Veteran expressly denied a history of, or current, recurrent back pain.  

Post service private treatment records show that the Veteran first complained of back pain in December 1982.  The Veteran specifically stated that he had the same pain two years ago after lifting a lot of heavy crates.  The first post service accident was noted in November 1984.  The Veteran reported that he was working under a conveyer belt in a flat position when he heard a noise that caused him to duck, and he felt his back give way and developed pain.  A December 1984 record noted flare-up pain and spasms of the dorsal spine.  At the February 1984 examination, the Veteran reported that he was under a conveyer belt, when he twisted his back.  The Veteran was noted to have diagnoses of acute lumbo-sacral strain and acute left lumbar strain with myositis.  Additionally, the Veteran experienced another injury in February 1986, when he was lifting a mail sack and hurt his back.  The records show a diagnosis of severe lumbar strain with subluxation.  Additionally, an August 1987 record noted that the Veteran had back pain and tightness after a car accident, where he hit a concrete pillar.  At a May 1989 neurological evaluation, the Veteran reported that heavy lifting for the last month had increased an old back problem.  He reported that he had injured his back five years ago on the job. 

In a February 2010 statement, the Veteran reported that he injured his back several times while in the military and was just given pills or allowed to get a back massage to fix it.  There was no real cure for his problem.  He had back pain for years after leaving the military, and with the weakened state of his back, it finally gave out.  He believed that this would not have happened if it did not start while he was on active duty.  Additionally, the Veteran testified at the November 2012 hearing that he did not report any medical conditions at his military separation examination because he was scared it would affect his future, such as finding employment. 

The Veteran was afforded a VA examination in June 2009.  He reported soreness in his lower back area without radiation.  Upon examining the Veteran, the VA examiner diagnosed him with myofascial lumbar syndrome.  The examiner concluded that after his review of the service medical records, it was his opinion that the Veteran's current myofascial lumbar syndrome was less likely than not secondary to his sprain in the service and was more likely than not secondary to the incidents the occurred after the service, as his exit medical history report and his physical examination on exit showed no evidence of any back problems. 

Although the requested etiological opinion was provided, the examiner based his opinion solely on the fact that no disability was noted at discharge, and did not acknowledge or discuss the Veteran's lay statements discussing his reported symptoms in-service or his continuity of symptomatology since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  The Board's July 2013 remand instruction noted that "The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  Without discussing the Veteran's lay statements of record and his service noise exposure, the opinion will not be considered adequate."

Additionally, the Board determined that the June 2009 VA examiner had failed to discuss the additional in-service diagnosis of myositis, and the initial December 1982 post-service private treatment record noting back complaints.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Based on the above, the Board remanded this case in July 2013 so that the Veteran could be scheduled for a new VA examination and an opinion addressing the above deficiencies could be obtained.  

On remand, the Veteran was scheduled for an examination, and the resulting August 2013 VA examination report is of record.  The examiner who authored this report opined that the Veteran's back disability was less likely than not incurred in or caused by service.  While he otherwise provides a very thorough opinion with a rationale that cites to the facts of the Veteran's claim and pertinent medical principles, the Board notes that there is no express discussion of the Veteran's lay reports of continuity of symptomatology since service.  The Board therefore finds that it must remand this claim for an addendum opinion that specifically addresses the Veteran's lay reports of continuity of symptomatology since service.

Finally, the Board notes that the Veteran's VA medical records were last obtained in September 2013.  While this case is on remand, any of the Veteran's VA medical records that have been added to the claims file since September 2013 should be obtained and associated with the claims file.  As any outstanding VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records, including any records that have been added to the claims file since September 2013, and associate these records with the claims file.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2.  Following completion of the above, send the Veteran's claims file to the examiner who authored the August 2013 back opinion, or to another qualified individual, to obtain an addendum to the August 2013 opinion.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.

The examiner should be asked to opine as to whether it is at least as likely as not (at least a 50-50 probability) that any current low back disability, to include myofascial lumbar syndrome, had its onset in service or is related to any in-service disease, event, or injury, to include the September 1976, September 1977, August 1979, and January 1980 reports of low back pain and diagnoses of lumbar strain and myositis in service.  In answering this question, the examiner must consider and discuss the Veteran's reports of having experienced continuity of low back symptomatology since service.

If the examiner determines that an opinion cannot be rendered without examination, schedule the Veteran for an appropriate VA examination.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the Veteran's lay statements concerning the onset and duration of his back symptoms are not addressed in the rationale, the opinion will again be deemed to be inadequate for our adjudication purposes.

3.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is denied, the AOJ should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


